Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Remarks
This Office Action fully acknowledges Applicant’s remarks filed on December 15th, 2021.  Claims 1, 4-12, and 15 are allowed.  Claims 16, and 19-28 are canceled as discussed below.

                                                  Drawings
The drawings of November 27th, 19 are accepted. 

Election/Restrictions
Herein, in view of the amendments to independent claim 12, claims 12 and 15 are rejoined as allowable and providing proper unity with originally elected and allowed independent claim 1.
It is further noted herein that upon further consideration, it is found that the combination of a microfluidic layer on the first substrate and defining a microfluidic channel and a unitary grating plate on the second side of the first substrate comprising a plurality of grating blocks as claimed is drawn to the special technical feature of the claims, wherein such special technical feature is not commensurately found with respect to the spectrometer of independent claim 16, which lacks the microfluidic layer as in claims 1&12.   

Accordingly, claims 16, 19, 20, and 25-28 have been cancelled herein by Examiner’s Amendment.



Allowable Subject Matter
Claims 1, 4-12 and 15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Vercruysse, does not teach or fairly suggest a microfluidic apparatus as particularly recited in claim 1, which includes a grating blocks of different wavelength selectivity of the plurality of grating blocks are configured to respectively diffract light of different colors into different light extractors of the plurality of light extractors, and wherein the grating blocks of different wavelength selectivity comprises a plurality of first grating blocks of a first wavelength selectivity, a plurality of second grating blocks of a second wavelength selectivity, and a plurality of third grating blocks of different wavelength selectivity, as well as the inclusion of the particularly functioning, respective, and configured first, second, and third light extractors and first, second, and third light detectors as claimed.

Further, the closest prior art of record does not teach or fairly suggest a method  of detecting a substance in a microfluidic apparatus, as particularly recited in claim 12, 


Response to Arguments
Applicant’s arguments, see pages 11-13, filed December 15th, 2021, with respect to claims 1, 4-12, and 15 have been fully considered and are persuasive.  The rejections of claims 1, 4-12, and 15 have been withdrawn. 
	As discussed above, claims 1, 4-12, and 15 are allowed, as amended, for the reasons discussed.
	Further, as discussed above, claims 16, 19, 20, and 25-28 have been cancelled, along with prior canceled claims 2, 3, 13, 14, 17, 18, and 21-24.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798